SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May Commission File Number 001-36458 Neovasc Inc. (Translation of registrant’s name into English) Suite 2135 — 13700 Mayfield Place Richmond, British Columbia, Canada, V6V 2E4 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): DOCUMENTS INCLUDED AS PART OF THIS REPORT Document 1 Condensed Interim Consolidated Financial Statements (Unaudited) for the three months ended March 31, 2014 and 2013. 2 Management’s Discussion and Analysis for the three months ended March 31, 2014 and 2013. 3 Canadian Form 52-109F2-Certification of Filings – CEO. 4 Canadian Form 52-109F2-Certification of Filings – CFO. This Report on Form 6-K is incorporated by reference into the Registration Statement on Form F-10 of the Registrant, which was originally filed with the Securities and Exchange Commission on April 17, 2014 (File No. 333-195360). DOCUMENT 1 Neovasc Inc. CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 (Expressed in Canadian dollars) CONTENTS Page Condensed Interim Consolidated Statements of Financial Position 1 Condensed Interim Consolidated Statements of Comprehensive Loss 2 Condensed Interim Consolidated Statements of Changes in Equity 3 Condensed Interim Consolidated Statements of Cash Flows 4 Notes to the Condensed Interim Consolidated Financial Statements 5 – 18 NEOVASC INC. Condensed Interim Consolidated Statements of Financial Position (Unaudited) (Expressed in Canadian dollars) Notes March 31, December 31, ASSETS Current assets Cash and cash equivalents 6 $ $ Investments 7 - Accounts receivable 8 Inventory 9 Prepaid expenses and other assets Total current assets Non-current assets Property, plant and equipment 10 Total non-current assets Total assets $ $ LIABILITIES AND EQUITY Liabilities Current liabilities Accounts payable and accrued liabilities 11 $ $ Customer deposits 12 - Current portion of long-term debt 13 Total current liabilities Non-current liabilities Long-term debt 13 Total non-current liabilities Total liabilities Equity Share capital 14 Contributed surplus 14 Deficit ) ) Total equity Total liabilities and equity $ $ See Accompanying Notes to the Condensed Interim Consolidated Financial Statements 1 NEOVASC INC. Condensed Interim Consolidated Statements of Comprehensive Loss (Unaudited) For the three months ended March 31, (Expressed in Canadian dollars) Notes REVENUE Product sales $ $ Contract manufacturing Consulting services 15 COST OF GOODS SOLD 17 GROSS PROFIT EXPENSES Selling expenses 17 General and administrative expenses 17 Product development and clinical trials expenses 17 OPERATING LOSS ) ) OTHER INCOME/(EXPENSE) Interest income - Interest expense ) ) Gain on foreign exchange LOSS AND COMPREHENSIVE LOSS FOR THE PERIOD $ ) $ ) LOSS PER SHARE Basic and diluted loss per share 19 $ ) $ ) See Accompanying Notes to the Condensed Interim Consolidated Financial Statements 2 NEOVASC INC. Condensed Interim Consolidated Statements of Changes in Equity (Unaudited) (Expressed in Canadian dollars) Notes Share Capital Contributed Surplus Deficit Total Equity Balance at January 1, 2013 $ $ $ ) $ Issue of share capital on exercise of warrants - - Issue of share capital on exercise of options ) - Share-based payments - - Transaction with owners during the period - Loss and comprehensive loss for the period - - ) ) Balance at March 31, 2013 $ $ $ ) $ Balance at January 1, 2014 $ $ $ ) $ Issue of share capital pursuant a bought deal prospectus offering 14(b) Share issue costs 14(b) ) ) Issue of share capital on exercise of options 14(b) ) - Share-based payments 14(c) - - Transaction with owners during the period ) - Loss and comprehensive loss for the period - - ) ) Balance at March 31, 2014 $ $ $ ) $ See Accompanying Notes to the Condensed Interim Consolidated Financial Statements 3 NEOVASC INC. Condensed Interim Consolidated Statements of Cash Flows (Unaudited) For the three months ended March 31, (Expressed in Canadian dollars) Notes OPERATING ACTIVITIES Loss for the period $ ) $ ) Adjustments for: Depreciation 17 Share-based payments 17 Interest income ) - Interest expense ) ) Net change in non-cash working capital items: Accounts receivable ) Inventory ) ) Prepaid expenses and other assets ) ) Accounts payable and accrued liabilities Customer deposits - ) ) Interest paid and received: Interest received - Interest paid ) INVESTING ACTIVITES Investment in guaranteed investment certificates 7 ) - Purchase of property, plant and equipment 10 ) FINANCING ACTIVITIES Decrease in restricted cash & cash equivalents - Repayment of long-term debt ) ) Proceeds from share issue, net of share issue costs of $506,651 14 - Proceeds from exercise of warrants 14 - Proceeds from exercise of options 14 NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS Beginning of the period End of the period $ $ Represented by: Cash Cashable high interest savings accounts - Cashable guaranteed investment certificates - 6 $ $ See Accompanying Notes to the Condensed Interim Consolidated Financial Statements 4 NEOVASC INC. Notes to the Condensed Interim Consolidated Financial Statements For the three months ended March 31, 2014 and 2013 (Expressed in Canadian dollars) 1. INCORPORATION AND NATURE OF BUSINESS Neovasc Inc. (“Neovasc” or the “Company”) is a limited liability company incorporated and domiciled in Canada.The Company was incorporated as Medical Ventures Corp. under the Company Act (British Columbia) on November 2, 2000 and was continued under the Canada Business Corporations Act on April 19, 2002.On July 1, 2008, the Company changed its name to Neovasc Inc. Neovasc is the parent company.The consolidated financial statements of the Company as at March 31, 2014 and December 31, 2013 and for the three months ended March 31, 2014 and 2013 comprise the Company and its subsidiaries, all of which are wholly owned.The Company’s principal place of business is located at Suite 2135 – 13700 Mayfield Place, Richmond, British Columbia, V6V 2EY and the Company’s registered office is located at Suite 2600 – 595 Burrard Street, Vancouver, British Columbia, V7X 1L3, Canada. The Company's shares are listed on the TSX Venture Exchange. Neovasc is a specialty medical device company that develops, manufactures and markets products for the rapidly growing cardiovascular marketplace. Its products include the Tiara™ technology in development for the transcatheter treatment of mitral valve disease, the Neovasc Reducer™ for the treatment of refractory angina and a line of advanced biological tissue products called Peripatch™ that are used as key components in third-party medical products including transcatheter heart valves. 2. BASIS OF PREPARATION (a) Statement of compliance with IFRS These interim consolidated financial statements are prepared in accordance with International Accounting Standard (“IAS”) 34 Interim Financial Reporting, as issued by the International Accounting Standards Board (“IASB”), using the accounting policies consistent with the Company’s annual consolidated financial statements for the year ended December 31, 2013. These interim consolidated financial statements should be read in conjunction with the Company’s audited annual consolidated financial statements for the year ended December 31, 2013 and the accompanying notes included in those financial statements. For a full description of accounting policies, refer to the audited annual consolidated financial statements of the Company for the year ended December 31, 2013. The results for the three months ended March 31, 2014 may not be indicative of the results that may be expected for the full year or any other period. (b) Basis of consolidation The consolidated financial statements include the financial statements of the Company and its wholly-owned subsidiaries, Neovasc Medical Inc., Angiometrx Inc., Neovasc Tiara Inc., Neovasc Medical Ltd., B-Balloon Ltd. and Neovasc (US) Inc.All intercompany balances and transactions have been eliminated upon consolidation. (c) Presentation of financial statements The Company has elected to present the 'Statement of Comprehensive Loss' in a single statement. 5 NEOVASC INC. Notes to the Condensed Interim Consolidated Financial Statements For the three months ended March 31, 2014 and 2013 (Expressed in Canadian dollars) 2. BASIS OF PREPARATION (continued) (d) Use of estimates and management judgment The preparation of consolidated financial statements in conformity with IFRS requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results may differ from those estimates. Estimates and underlying assumptions are reviewed on an ongoing basis.Revisions to accounting estimates are recognized in the period in which the estimates are revised and in any future periods affected. Significant areas requiring the use of estimates relate to the determination of the net realizable value of inventory (obsolescence provisions), allowance for doubtful accounts receivable, impairment of non-financial assets, useful lives of depreciable assets and expected life, volatility and forfeiture rates for share-based payments. Inventories The Company estimates the net realizable values of inventories, taking into account the most reliable evidence available at each reporting date.The future realization of these inventories may be affected by future technology or other market-driven changes that may reduce future selling prices. Allowance for doubtful accounts receivable The Company provides for bad debts by setting aside accounts receivable past due more than 121 days or sooner if management determines that certain accounts receivable may be uncollectible. Actual collectability of customer balances can vary from the Company’s estimation. Impairment of long-lived assets In assessing impairment, the Company estimates the recoverable amount of each asset or cash generating unit based on expected future cash flows and uses an interest rate to discount them.Estimation uncertainty relates to assumptions about future operating results and the determination of a suitable discount rate. Useful lives of depreciable assets The Company reviews its estimate of the useful lives of depreciable assets at each reporting date, based on the expected utilization of the assets. Share-based payment The Company measures the cost of equity-settled transactions by reference to the fair value of the equity instruments at the date at which they are granted.Estimating fair value for share-based payment transactions requires determining the most appropriate valuation model, which is dependent on the terms and conditions of the grant.This estimate also requires determining the most appropriate inputs to the valuation model including the expected life of the share option, volatility and forfeiture rates and making assumptions about them. 3. CHANGES IN ACCOUNTING POLICIES During the three months ended March 31, 2014, there have been no changes in accounting policies. 6 NEOVASC INC. Notes to the Condensed Interim Consolidated Financial Statements For the three months ended March 31, 2014 and 2013 (Expressed in Canadian dollars) 4. MANAGING CAPITAL The Company’s objectives, when managing capital, are to safeguard cash as well as maintain financial liquidity and flexibility in order to preserve its ability to meet financial obligations and deploy capital to grow its business.In the definition of capital, the Company includes equity and long-term debt.There has been no change in the definition since the prior period. The Company’s financial strategy is designed to maintain a flexible capital structure consistent with the objectives stated above and to respond to business growth opportunities and changes in economic conditions.In order to maintain or adjust its capital structure, the Company may issue new shares, or new debt (secured, unsecured, convertible and/or other types of available debt instruments). The capital of the Company is comprised of: March 31, December 31, Equity $ $ Long-term debt $ $ The Company is subject to certain financial covenants in connection with its long-term debt, including a requirement to limit the amount of total debt in relation to total equity by a ratio of less than or equal to 1:1.As at March 31, 2014 and December 31, 2013, the Company was in compliance with all financial covenants associated with its long-term debt. For the three months ended March 31, 2014 and year ended December 31, 2013, there were no changes in the Company’s capital management policy. 5. FINANCIAL RISK MANAGEMENT Categories of financial assets and financial liabilities The carrying amounts of financial assets and financial liabilities in each category are as follows: Note March 31, December 31, Financial assets Loans and receivables Cash and cash equivalents 6 $ $ Investments 7 - Accounts receivable 8 $ $ Financial liabilities Other liabilities Accounts payable and accrued liabilities 11 $ $ Customer deposit 12 - Long-term debt 13 $ $ The estimated fair value of the long-term debt is $213,497 and has been estimated using a present value technique by discounting cash flows using interest rate of 3.5%, and is considered a level 2 fair value measurement. The carrying amount of cash and cash equivalents, accounts receivable, accounts payable and accrued liabilities, and customer deposit is considered a reasonable approximation of fair value. 7 NEOVASC INC. Notes to the Condensed Interim Consolidated Financial Statements For the three months ended March 31, 2014 and 2013 (Expressed in Canadian dollars) 5. FINANCIAL RISK MANAGEMENT (continued) (a) Foreign exchange risk The majority of the Company’s revenues are derived from product sales in the United States and Europe, primarily denominated in United States and European Union currencies.Management has considered the stability of the foreign currency and the impact a change in the exchange rate may have on future earnings during the forecasting process.United States and European Union currency represents approximately 37% and 63% of the revenue for three months ended March 31, 2014 (three months ended March 31, 2013: 59% and 30% respectively).A 5% change in the foreign exchange rates for United States and European Union currencies will result in a change in revenues of approximately $71,600 and $120,200 respectively for the three months ended March 31, 2014 (three months ended March 31, 2013: $59,000 and $30,000 respectively).A 5% change in the foreign exchange rates for the United States and European Union currencies for foreign currency denominated accounts receivable will impact net income by approximately $17,000 and $66,000 respectively (December 31, 2013: $18,000 and $44,000 respectively), and a similar change for foreign currency denominated accounts payable will impact net income by approximately $22,600 and $1,200 respectively as at March 31, 2014 (December 31, 2013: $17,000 and $22,000 respectively). The Company does not hedge its foreign exchange risk. (b) Interest rate risk The Company makes fixed repayments on its long-term debt (see Note 13).Included in the repayments is an interest payment with an interest rate floating at prime rate plus 0.500% per annum.Management has considered the risks to cash flows from this variable interest portion and considers it unlikely that the interest rates will increase sufficiently to exceed the fixed monthly payment due on the bank loan.A 1% change in the interest rate on the bank loan will impact net income for the three months ended March 31, 2014 by approximately $580 (three months ended March 31, 2013: $780) and inversely change the amount of principal repaid by the same amount. The Company receives interest on its cash in the bank at an interest rate of 0.25%. A 1% change in the interest rate on the cash in the bank will impact net income for the three months ended March 31, 2014 by approximately $880 (three months ended March 31, 2013: $nil). The Company is not exposed to cash flow interest rate risk on fixed rate cash balances and short term accounts receivable without interest. (c) Liquidity risk As at March 31, 2014, the Company had $17,223,089 cash.The cash used in operations during the three months ended March 31, 2014 was $773,164. As at March 31, 2014, the Company had working capital of $28,041,825 as compared to working capital of $3,585,776 at December 31, 2013. The Company monitors its cash flow on the monthly basis and compares actual performance to the budget for the fiscal year.The Company believes it has sufficient funds for the next 12 months but further into the future the Company is dependent on the profitable commercialization of its products or obtaining additional debt or equity financing to fund ongoing operations until profitability is achieved. As at March 31, 2014 and December 31, 2013, the Company’s non-derivative financial liabilities have maturities (including interest payments where applicable) as summarized below: Current Non-current March 31, 2014 Within 6 months 6 to 12 months 1 to 5 years later than 5 years Accounts payable and accrued liabilities $ $
